DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattinger et al (previously cited, US 2014/0106395) (hereinafter “Fattinger”) in view of Reichert et al (US 2009/0247902) (hereinafter “Reichert”).
Regarding claim 1, Fattinger discloses a plate comprising:  	one or more wells (FIGS. 7-9: droplet plate 3 including wells 30; ¶¶ [0067] - [0069]), wherein each of the one or more wells comprises a bottom surface (FIGS. 7-9: wells 30 include a bottom surface (303); ¶ [0068]);  	 	a pit formed in the bottom surface (see Fig. 8, annotated and reproduced below); and  	a pit barrier formed around a periphery of the pit (rim 302; see Fig. 8, reproduced below; ¶ [0068]).  
    PNG
    media_image1.png
    360
    559
    media_image1.png
    Greyscale
 	Fattinger discloses a bottom transition point formed between the bottom surface and the pit barrier (Fig. 8), but does not explicitly disclose wherein the bottom surface transition point is curved. 	Reichert discloses a plate comprising a plurality of wells, each having inner wall and a barrier (edge 324) connected to and surrounding an opening of the well (Reichert, FIG. 16). The barrier (324) includes an outer wall (326) forming a transition point with a lower surface of an outer wall of the well, and an inner wall (316) forming a transition point with the inner wall of the well (FIG. 16; ¶ [0080]). The outer and inner walls of the barrier can be arranged at desired configuration (angle) so as to prevent wicking of the sample and spreading beyond the barrier (FIG. 16; ¶ [0080]). Reichert further discloses that the walls of the plurality of wells can be curved or angled walls (Reichert at ¶ [0075]). 	In view of Reichert, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, modified Fattinger further discloses wherein the one or more wells comprise a plurality of wells, and wherein the plurality of wells are arranged in a two-dimensional linear array pattern (see FIG. 1 and 2 which discloses a plate similar to the droplet plate shown in FIGS. 7-9; see also Claim 24; ¶¶ [0062] and [0067]).
Regarding claim 3, modified Fattinger discloses the limitations of the plate according to claim 1. 	Modified Fattinger discloses the claimed pit barrier having a height (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the height of the pit barrier is about 0.001 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the pit barrier of modified Fattinger such that the height of the pit barrier is about 0.001 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the 
Regarding claim 4, modified Fattinger discloses the claimed pit barrier having a height (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the height of the pit barrier is about 0.01 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the pit barrier of modified Fattinger such that the height of the pit barrier is about 0.01 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the height of the pit barrier of modified Fattinger in order to separate and contain desired amount of materials within the wells.
Regarding claim 5, modified Fattinger discloses the claimed pit barrier having a height (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the height of the pit barrier is about 0.1 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the pit barrier of modified Fattinger such that the height of the pit barrier is about 0.1 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to 
Regarding claim 6, modified Fattinger discloses the claimed pit barrier having a width (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the width of the pit barrier is about 0.001 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the width of the pit barrier of modified Fattinger such that the width of the pit barrier is about 0.001 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the width of the pit barrier of modified Fattinger in order to separate and contain desired amount of materials between the wells.
Regarding claim 7, modified Fattinger discloses the claimed pit barrier having a width (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the width of the pit barrier is about 0.01 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the width of the pit barrier of modified Fattinger such that the width of the pit barrier is about 0.01 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have 
Regarding claim 8, modified Fattinger discloses the claimed pit barrier having a width (see FIG. 8 of Fattinger), but does not explicitly disclose wherein the width of the pit barrier is about 0.1 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the width of the pit barrier of modified Fattinger such that the width of the pit barrier is about 0.1 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the width of the pit barrier of modified Fattinger in order to separate and contain desired amount of materials between the wells.
Regarding claim 9, modified Fattinger further discloses wherein the bottom surface, the pit barrier and the pit form a continuous surface with each of the one or more wells (see FIG. 8, reproduced above).
Regarding claim 11, modified Fattinger further discloses wherein the plate comprises at least one well (see FIG. 8).
Regarding claims 12 and 13
Regarding claim 19, modified Fattinger discloses the plate according to claim 1 as discussed above. Modified Fattinger further discloses wherein the plate can be used with cell culture (Fattinger at ¶ [0017]; Claim 27).
Regarding claim 20, modified Fattinger discloses a pit transition point formed between the pit and the pit barrier (FIG. 8 of Fattinger), but does not explicitly disclose wherein the pit transition point is curved.  	Reichert discloses a plate comprising a plurality of wells, each having inner wall and a barrier (edge 324) connected to and surrounding an opening of the well (Reichert, FIG. 16). The barrier (324) includes an outer wall (326) forming a transition point with a lower surface of an outer wall of the well, and an inner wall (316) forming a transition point with the inner wall of the well (FIG. 16; ¶ [0080]). The outer and inner walls of the barrier can be arranged at desired configuration (angle) so as to prevent wicking of the sample and spreading beyond the barrier (FIG. 16; ¶ [0080]). Reichert further discloses that the walls of the plurality of wells can be curved or angled walls (Reichert at ¶ [0075]). 	In view of Reichert, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the pit transition point of modified Fattinger to have a curved shape, because Reichert discloses that the walls of the wells can have a curved or angled configuration, and the inner wall of the barrier at the inlet opening of the wells can be arranged at the desired configuration (¶ [0080]). One of ordinary skill in the art would have been motivated to have made said modification so as to accommodate desired sample volume, and to prevent wicking of the sample and spreading beyond the barrier (Reichert at ¶ [0075]). Further, it would have been obvious .
Claims 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (previously cited, US 8,900,851) in view of Glezer et al (previously cited, US 7,807,448) and Reichert et al (US 2009/0247902) (hereinafter “Reichert”).
Regarding claim 1, Cao discloses a plate comprising:  	one or more wells, wherein each of the one or more wells comprises a bottom surface (multi-well plate comprising a plurality of wells, each having a bottom surface; see FIGS. 9 and 19; col. 32, lines 35-67); and 	a pit formed in the bottom surface (FIGS. 9 and 19: the bottom surface of the well further includes a second well; col. 32, lines 63-67). 	Cao does not explicitly disclose wherein the plate further comprises a pit barrier formed around a periphery of the pit.   	Glezer discloses a plate comprising one or more wells (a multi-well plate comprising a plurality of wells; see col. 11, lines 45-50), wherein each of the one or more wells comprises a bottom surface (as shown in FIG. 2a, reproduced below, each of the plurality of wells comprises a bottom surface); 
    PNG
    media_image2.png
    199
    296
    media_image2.png
    Greyscale
 	a pit formed in the bottom surface (see FIGS. 2a and 2b); and 	 a pit barrier formed around a periphery of the pit (FIGS. 2a and 2b: lip 240; see also col. 13, ll. 39-52). 	In view of Glezer, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pit barrier of Glezer with the pit of Cao. One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a well having the added advantage of selectively separating and containing materials in each of the well and pit, as disclosed by Cao (see col. 13, ll. 52-53). 	Modified Cao does not explicitly disclose wherein the bottom surface transition point is curved. 	Reichert discloses a plate comprising a plurality of wells, each having walls and a barrier (edge 324) connected to and surrounding an opening of the well (Reichert, FIG. 16). The barrier 324 includes an outer wall (326) forming a transition point with a lower surface (FIG. 16; ¶ [0080]). Reichert further discloses that the walls of the plurality of wells can be curved or angled walls (Reichert at ¶ [0075]). 	In view of Reichert, it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, modified Cao further discloses wherein the one or more wells comprise a plurality of wells, and wherein the plurality of wells are arranged in a two-dimensional linear array pattern (see Cao at col. 33, ll. 2-4).
  Regarding claim 3, modified Cao discloses the claimed pit barrier having a height (see FIG. 2a of Glezer), but does not explicitly disclose wherein the height of the pit barrier is about 0.001 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the pit barrier of modified Cao such that the height of the pit barrier is about 0.001 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the height of the pit barrier of modified Cao in order to separate and contain desired amount of materials within the wells. 
Regarding claim 4, modified Cao discloses the claimed pit barrier having a height (see FIG. 2a of Glezer), but does not explicitly disclose wherein the height of the 
Regarding claim 5, modified Cao discloses the claimed pit barrier having a height (see FIG. 2a of Glezer), but does not explicitly disclose wherein the height of the pit barrier is about 0.1 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the pit barrier of modified Cao such that the height of the pit barrier is about 0.1 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the height of the pit barrier of modified Cao in order to separate and contain desired amount of materials within the wells.
Regarding claim 6, modified Cao discloses the claimed pit barrier having a width (see FIG. 2a of Glezer), but does not explicitly disclose wherein the width of the pit barrier is about 0.001 mm to about 1 mm. However, it would have been obvious to 
Regarding claim 7, modified Cao discloses the claimed pit barrier having a width (see FIG. 2a of Glezer), but does not explicitly disclose wherein the width of the pit barrier is about 0.01 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the width of the pit barrier of modified Cao such that the width of the pit barrier is about 0.01 mm to about 1 mm, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the width of the pit barrier of modified Cao in order to separate and contain desired amount of materials between the wells.
Regarding claim 8, modified Cao discloses the claimed pit barrier having a width (see FIG. 2a of Glezer), but does not explicitly disclose wherein the width of the pit barrier is about 0.1 mm to about 1 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the 
Regarding claim 9, modified Cao discloses the claimed bottom surface, pit barrier and the pit, but does not explicitly discloses wherein the bottom surface, the pit barrier and the pit form a continuous surface with each of the one or more wells.  	Glezer further discloses wherein the bottom surface, the pit barrier and the pit form a continuous surface (see Glezer at FIG. 2a).  	In view of Glezer, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have formed the bottom surface, the pit barrier and the pit of the one or more wells of modified as a continuous surface as disclosed by Glezer. One of ordinary skill in the art would have made said modification because such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Cao. 	
Regarding claim 10, 
Regarding claims 11-13, modified Cao further discloses wherein the plate comprises 96 wells or 384 wells (see Cat at col. 33, ll. 43-51).
Regarding claim 19, modified Cao discloses the plate according to claim 1 as discussed above. Cao further discloses wherein the plate can be employed with cell culture (see Cao, e.g., col. 5, ll. 44-64).
Regarding claim 20, modified Cao discloses a pit transition point formed between the pit and the pit barrier (FIG. 2a of Glezer), but does not explicitly disclose wherein the pit transition point is curved.  	Reichert discloses a plate comprising a plurality of wells, each having inner wall and a barrier (edge 324) connected to and surrounding an opening of the well (Reichert, FIG. 16). The barrier (324) includes an outer wall (326) forming a transition point with a lower surface of an outer wall of the well, and an inner wall (316) forming a transition point with the inner wall of the well (FIG. 16; ¶ [0080]). The outer and inner walls of the barrier can be arranged at desired configuration (angle) so as to prevent wicking of the sample and spreading beyond the barrier (FIG. 16; ¶ [0080]). Reichert further discloses that the walls of the plurality of wells can be curved or angled walls (Reichert at ¶ [0075]). 	In view of Reichert, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the pit transition point of modified Cao to have a curved shape, because Reichert discloses that the walls of the wells can have a curved or angled configuration, and the inner wall of the barrier at the inlet opening of the wells can be arranged at the desired configuration (¶ [0080]). One of ordinary skill in the art would have been motivated to have made said modification so as 
Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection from the previous Office Action.
Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejections from the previous Office Action.
Applicant’s arguments with respect to claim(s) 1-13 and 19 have been considered but are moot in view of new ground of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799